 In the Matter of DENVER TRUCK EXCHANGE, INC., EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS, LOCAL LODGE No. 606,PETITIONERCase No. 30-RC-87.--DecidedNovember8, 19.18DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Denver,Colorado, on August 9 and 10, 1948, before J. K. Sullivan, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-manpanel consisting of the undersigned Board Members.*Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERDenver Truck Exchange, Inc., a Colorado corporation, has its onlyoffice and place of business in Englewood, Colorado, where it is en-gaged in (a) the retail sale of new General Motors trucks, of usedtrucks of all makes, and of parts and accessories; (b) the repair andservicing of all makes of trucks; and (c) the sale of sports goods, boats,motors, deep freezes, and household appliances.During the calendar year 1947, the Employer's purchases exceeded$450,000 in value.Of this amount, approximately $100,000 repre-sented the purchases of new trucks, parts, and accessories.The truckswere acquired under franchise from General Motors Corporation andreceived either direct from the factory located outside the State or onconsignment through the General Motors branch office in Denver,Colorado.The parts and accessories were mostly acquired through*Reynolds,Murdock, and Gray.80 N. L. R. B., No. 40.817319-49-vol. 80-13179 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe General Motors branch office in Denver.The Employer's totalpurchases of used trucks exceeded $300,000 in value.Although prac-tically all of these purchases were transacted at the Employer's placeof business, the record discloses that approximately 20 percent of suchpurchases were made from individuals who had brought the trucksinto Colorado from other States.During the same period, the Employer'ssales ofnew and usedtrucks andservicesin connection therewith, having a total value inexcess of$500,000, were made and rendered to individuals,local firms,or corporations at the Employer's place of business.About 30 percentof the new trucks, valued at $9,100, and at least 24 used trucks com-prising 10 percent of the used trucks sold by the Employer, were soldto parties within the State with the understanding that such truckswould thereafter be transported by the purchasers to points outsidethe State.In addition to the foregoing, other trucks were sold withinthe State by the Employer to trucking and moving concerns possessingInterstate Commerce Commission licenses and primarily engagedin interstate commerce.Many of the trucks serviced by the Employerwere alsoengaged in the transportation of goods in interstatecommerce.Upon the basis of the foregoing, we find, contrary to the Employer'scontention, that it is engaged in commerce within the meaning of theNational Labor Relations Act.'II. TILE ORGANIZATION INVOLVEDThe Petitioner is an unaffiliated labor organization claiming torepresent employees of the Employer.III.TIIE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusiverepresentative of employees of the Employer until the Petitioner hasbeen certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. TIIE APPROPRIATE UNITWe find, substantially in accordwiththe agreement of the parties,that all employees in the Employer's service department engaged inthe maintenance,servicing,and repairing of trucks,including me-3Matter of Liddon White Truck Company,Inc.,76 N. L R. B 1181,and cases citedtherein. DENVER TRUCK EXCHANGE, INC.181chanics and apprentices, but excluding office, clerical, and professionalemployees, guards, salesmen, janitors, gas attendants, partsmen, partsrunners, and all supervisors, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Denver Truck Exchange, Inc.,Englewood, Colorado, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Seventeenth Region and subject to Sections 203.61and 203.62, of National Labor Relations Board Rules and Regula-tions-Series 5, as amended, among the employees in the unit foundappropriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, andalso excluding employees on strike who are not entitled to reinstate-ment, to determine whether or not they desire to be represented byInternational Association of Machinists, Local Lodge No. 606, forthe purposes of collective bargaining.